Citation Nr: 0611235	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  98-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a thyroid/goiter condition 
from October 26, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for a thyroid/goiter condition and assigned a 10 
percent evaluation effective October 26, 1996.

In December 1999, September 2003, and May 2005, the Board 
remanded the case to the RO for additional evidentiary 
development.  

The record raises the issue of entitlement to service 
connection for an esophageal disorder secondary to an 
enlarged thyroid, entitlement to service connection for a 
psychiatric disorder, to include a mood disorder, secondary 
to her thyroid/goiter disorder; and entitlement to service 
connection for post traumatic stress disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 

FINDING OF FACT

Since October 26, 1996, the veteran's thyroid/goiter 
condition has not objectively been manifested by 
fatiguability, constipation, and mental sluggishness.  


CONCLUSION OF LAW

Since October 26, 1996, the criteria for a rating in excess 
of 10 percent for a thyroid/goiter condition have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.119, 
Diagnostic Code 7903 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in, April 2004 and July 
2005, amongst other documents, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  That failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim for an increased rating, and any questions 
as to the appropriate effective date to be assigned are 
moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



Analysis

With respect to this claim the Board is not concerned with 
service connection, as that has already been established. 
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered. 38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

When an unlisted condition is encountered, it is rated by 
analogy to the closest related disease or injury which 
addresses not only the functions affected but the anatomical 
location and symptomatology involved. 38 C.F.R. § 4.20.

The veteran submitted a claim for service connection in 
September 1997.  With her claim she submitted private medical 
records from Joseph S. Leithold, M.D., who noted he first 
treated the veteran in March 1997.  She reported a history of 
goiter in service.  Dr. Leithold noted a homogeneously 
enlarged thyroid gland.  The thyroid profile was within 
normal limits, and a thyroid scan revealed minimal diffuse 
thyromegaly with elevated radioiodine uptake.  The tracer 
distribution was uniform with no focal abnormalities to 
suggest hot or cold nodules.  The veteran was started on 
Synthroid in April 1997 for goiter suppression.  In May 1997, 
the veteran showed signs of decreasing thyromegaly.  He noted 
the veteran will need to continue taking Synthroid 
indefinitely for goiter suppression.  A weight gain was noted 
between March and June 1997.

In a February 1998 rating decision service connection was 
granted for a thyroid/goiter condition, analogous to 
hypothyroidism, under 38 C.F.R. § 4.119, Diagnostic Code 
7999-7903, and a 10 percent evaluation was assigned effective 
October 26, 1996. That rating has remained in effect since.

At a July 1998 VA examination, the veteran reported chronic 
fatigue, sleepiness, constipation, difficulty concentrating, 
and increased sensation to cold.  She reported taking Colace 
for constipation.  The diagnosis was hypothyroidism in 
remission on Synthroid, 100 Mcg daily.

At a May 2000 VA thyroid examination, the veteran reported 
continuing to have the same symptoms since taking Synthroid.  
She continued to take Colace for constipation which helped 
tremendously.  She reported being constantly fatigued, 
intolerant to cold, and having increasing difficulty with 
concentration and short term memory.  The examiner noted that 
the veteran's thyroid/goiter condition had resolved several 
months after Synthroid treatment began.  Physical examination 
revealed no thyroid enlargement or nodules.  All necessary 
tests were performed.  The diagnosis was hypothyroidism, on 
treatment with persistent symptoms.  The examiner noted that 
it appeared the veteran was slightly hyperthyroidic, more 
likely than not medically induced.  There were no clinical 
findings suggesting continued hypothyroidism.  

At an October 2002 VA thyroid examination the veteran 
complained of fatigue, moodiness, constipation, hair loss, 
and unpredictable temper.  The examiner noted that the 
thyroid was enlarged, but soft with no nodularity.  The 
diagnosis was a history of hypothyroidism on medication.  
There still was minimal hypothyroidism shown on recent 
laboratory reports.  The examiner opined that the persistent 
fatigue was not likely due to the thyroid condition.  There 
was no evidence of chronic fatigue syndrome.  Rather, she 
showed findings consistent with a sleep disorder and PTSD.  
The thyroid enlargement persisted with minimal concentric 
narrowing of caudal cervical esophagus with complaints of 
difficulty swallowing.  A neurological consultant noted an 
impression that the veteran had been inadequately treated for 
depression and her thyroid.

At a November 2002 VA psychological examination, the examiner 
opined that the veteran was presently suffering from a mood 
disorder due to her hypothyroidism with major depressive type 
episodes.   

In a May 2003 VA addendum to the October 2002 examination the 
examiner noted the veteran was euthyroid.  That is, the 
veteran had a normally functioning thyroid.  She did have an 
enlarged thyroid, but testing showed that the thyroid 
functioned in the normal range.  The examiner noted that 
thyroid enlargement occurs when the thyroid works overtime to 
maintain functions within normal limits but it is unable to 
do so with the normal amount of thyroid tissue.  The thyroid 
tissue hypertrophies in order to meet the body's demands.  
The treatment is to provide thyroid hormones to assist the 
thyroid in meeting the body's demands.  This is often 
sufficient and the gland will decrease in size.  In the 
veteran's case the gland has not totally subsided as 
examination revealed some esophageal compression by the 
residual hypertrophied thyroid gland.  

With respect to thyroid function, however, it had never been 
significantly high or low, i.e., significantly hyperthyroid 
or hypothyroid.  The examiner opined that the symptoms the 
veteran described were commonly found in other conditions 
such as depression.  The examiner noted that the November 
2002 mental health examiner attributed her mood disorder to 
her hyperthyroid condition.  In November 2002, the appellant 
was euthyroid.  The examiner opined that the veteran had 
never been sufficiently hyperthyroid to develop symptoms 
consistent to hyperthyroidism.  The veteran did have chronic 
thyroid disease requiring continuous medication and 
supervision of that medication.  When a sleep study was 
performed the examiner noted the veteran's problems with 
prolonged sleeping appeared to be due to inadequate treatment 
of depression and thyroid disease.  At the time of sleep 
studies the TSH (thyroid hormone supplement) levels were 
within normal limits.
 
The veteran reported being discharged from service as a 
result of poor weight control, which she attributed to her 
thyroid.  However, the examiner noted that the veteran was 
not hypothyroid at discharge so her thyroid disorder was not 
responsible for her weight problems.  The examiner opined 
that polycystic ovary disease may be responsible for her 
weight difficulties.  The veteran's thyroid was sufficiently 
large to cause some difficulty swallowing, but her thyroid 
function studies had never been sufficiently abnormal to 
cause symptoms of hypothyroidism.  The TSH is usually much 
higher before one sees clinical symptoms of hypothyroidism.  

In an April 2004 VA clinical notation, the examiner noted 
that the veteran had been taking thyroid replacement since 
1997, and her TSH levels over the past several years have 
been normal.  She had no goiter and the examiner could not 
see that the thyroid was causing her swallowing difficulties.  
The veteran apparently did not want to hear this from the 
examiner, she wanted to blame her thyroid disorder for all of 
her problems, and she left upset.  The examiner noted that 
the appellant was going to mental health for depression.  

In a December 2004 VA examination, the claims file and 
private medical records were reviewed.  The diagnosis was 
hypothyroidism per claims file.  The veteran was found to be 
euthyroid.  An esophagogastroduodenoscopy was normal with no 
intraluminal lesions.  Esophageal manometry was normal.  The 
examiner noted he was in complete agreement with the May 2003 
VA examiner.  The examiner opined that there had been no 
further change in the veteran's swallowing difficulties since 
then.  

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7903, a 10 percent rating is warranted when hypothyroidism is 
productive of fatigability, or when continuous medication is 
required to treat the condition. A 30 percent rating requires 
that the condition be manifested by fatigability, 
constipation and mental sluggishness..

There is no clinical evidence of record verifying the 
appellant's lay assertion that she suffers from fatigability, 
constipation and mental sluggishness as a result of her 
service connected hypothyroidism.  In fact, the appellant has 
repeatedly been found to have a slight enlarged, but normally 
functioning thyroid for many years.  The most recent VA 
examination findings are consistent with that conclusion.  
The symptoms that the appellant, in her lay opinion, has 
associated with her thyroid disorder have been clinically 
associated with other, currently nonservice connected 
disorders.  Therefore, an increased evaluation in excess of 
10 percent is not warranted under Diagnostic Code 7903.

In reaching this decision the Board considered the 
appellant's lay assertions, as well as the lay assertions 
presented by her family and friends concerning the severity 
of her disability.  Neither the veteran nor any lay witness 
is shown to be medically trained so as to offer a competent 
medical opinion.  Hence, their opinions as to which symptoms 
are related to the appellant's thyroid disorder are not 
competent, and are of de minimus probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable. 38 U.S.C.A. § 5107. See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular ratings

The Board finds no evidence that the appellant's service- 
connected thyroid  disability presents such an unusual or 
exceptional disability picture as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). There is no evidence that the service-
connected disability interferes markedly with employment in a 
way not contemplated by the schedular ratings. Nor is there 
any evidence that the disability has caused repeated 
hospitalizations, or that the appellant has needed extensive 
outpatient treatment, or that there were any other 
exceptional characteristics that would not be addressed by 
the schedular rating criteria.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for her thyroid 
disorder. Consequently, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).


ORDER


Entitlement to an initial evaluation in excess of 10 percent 
for a thyroid/goiter condition is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


